Citation Nr: 0425310	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  97-24 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee.

3.  Entitlement to an evaluation in excess of 30 percent for 
seizures with psychotic manifestations (formerly 
characterized as schizophrenia).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 1996 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The issue of entitlement to an evaluation in excess of 30 
percent for a seizure disorder with psychotic manifestations 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part. 


FINDINGS OF FACT

1.  The veteran's right knee chondromalacia is manifested by 
degenerative joint disease and less than compensable 
limitation of motion with pain; there is no instability or 
subluxation.  

2.  The veteran's left knee chondromalacia is manifested by 
degenerative joint disease and less than compensable 
limitation of motion with pain; there is no instability or 
subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's service-connected 
chondromalacia, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, and Diagnostic Codes 
5003, 5260, 5261 (2003).

2.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's service-connected 
chondromalacia, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, and Diagnostic Codes 
5003, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, at the time of the adverse rating decision 
in 1996, VCAA had not yet been enacted.  Only after that 
rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
January 2002.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the adverse RO 
decision on appeal, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Nonetheless, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2002 letter as well as a November 2003 
letter, the April 1997 statement of the case, and, April 2003 
and March 2004 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In the January 2002 
and November 2003 letters, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
finds that all necessary development has been accomplished.  
The RO has made reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claims, including medical records that the 
veteran identified.  In addition, the appellant was provided 
with the opportunity to attend a hearing which he declined.  
He was also afforded VA examinations.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  In fact, in statements dated in November 2003 and 
July 2004, the veteran indicated that he had no additional 
evidence to submit and requested that the Board proceed with 
his appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In May 1977, the RO granted service connection for 
chondromalacia, both knees, and assigned 10 percent 
evaluations for each knee.

In May 1996, the veteran filed a claim for increased 
evaluations for his service-connected knee disabilities.  

In a September 1996 rating decision, the RO continued 10 
percent ratings for chondromalacia of the right and left 
knees.

In a February 1997 statement, the veteran said that his knee 
disability had not improved over the years and he had flare-
ups that were helped by medication.   

In his June 1997 substantive appeal, the veteran complained 
increased bilateral knee pain.

In July 1997, a VA Chief of Medical Administration Services 
sent the veteran a letter informing him that a specialist had 
reviewed his records and determined that a visit to the knee 
clinic was not necessary at that time.  He advised the 
veteran to excise on a stationary bicycle, use a cane, and 
take anti-inflammatory medication such as Motrin.

According to an August 1997 VA examination report, the 
veteran reportedly took Tylenol and one other medication for 
his knee disabilities.  He said he had flare-ups when very 
active that were helped by rest and medication.  On a scale 
of 0 to100 with 100 being the worst, the veteran reported his 
symptoms as being 90 at the maximum and 60 at the minimum.  
On examination the veteran walked with a very slow, 
deliberate, waddling type of gait.  There was no deformity in 
either knee, and no crepitus in the right knee.  Moderate 
crepitus was noted in the left knee.  There was global 
tenderness in the left knee.  McMurray maneuvers and Lachman 
maneuvers were negative bilaterally.  A left knee scar 
measuring 12 centimeters was found.  Both knees hyperextended 
to 5 degrees.  The right knee flexed to 122 degrees and the 
left knee flexed to 118 degrees.  The veteran expressed pain 
during the range of motion studies and appeared throughout 
the examination to have a mild painful demeanor.  The 
examiner remarked that the veteran's pain expression or 
demeanor was "inaccurate" since some veterans who have pain 
are stoic, while other veterans can be extremely 
demonstratively expressive.  He diagnosed the veteran as 
having postoperative status, arthrotomy, left knee and 
postoperative status, arthroscopy, right knee.  He also 
diagnosed degenerative joint disease in each knee.  X-rays 
revealed degenerative changes in the left knee.

The veteran reported daily knee pain during an August 2003 VA 
orthopedic examination which he described as a sharp, 
stabbing type of pain.  He described the pain as being a 9 
out of 10 in severity and said the pain brought him to tears 
at times.  He added that the knee pain was worse at night and 
on stair climbing and walking.  He denied numbness or edema 
in his legs and said that his surgeries did not help with his 
pain.  He denied taking any medication for the pain.  
Findings revealed knee flexion of 0 to 140 degrees and 
extension to 0 degrees, or full extension.  The veteran had 
stable anterior and posterior cruciate ligaments.  There was 
no crepitus found.  Medial and lateral meniscus was stable.  
There was no edema.  Slight tenderness was found on the left 
lateral knee and right lateral knee.  Deep tendon reflexes 
were 0 to 1+ in bilateral patellar reflexes.  The veteran was 
diagnosed as having chronic bilateral knee pains, status post 
operation on the left knee in 1978, and arthroscopic surgery 
on the right knee in 1988.  He was also diagnosed as having 
history of chondromalacia and osteoarthritis of both knees.  
X-rays revealed tricompartmental degenerative changes in both 
knees. 

A March 2004 VA outpatient record indicates that the veteran 
had no joint pain and no morning stiffness.



III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Moreover, pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that the findings are sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2003).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2003).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Id.

Regarding the limitation of motion codes, a 0 percent 
evaluation is warranted for knee flexion limited to 60 
degrees, a 10 percent evaluation is warranted for knee 
flexion limited to 45 degrees, a 20 percent evaluation is 
warranted for knee flexion limited to 30 degrees, and a 30 
percent evaluation is warranted for knee flexion to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The Board finds that the veteran is appropriately rated 10 
percent disabling in each knee based on clinical findings of 
pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  VA 
outpatient records dated from 1996 to 2003 are scant 
regarding treatment for the knees; however, the veteran did 
complain of daily knee pain at both the August 1997 and 
August 2003 VA examinations.  And while the 1997 VA examiner 
opined that the veteran's pain expression or demeanor was 
"inaccurate", the August 2003 VA examiner diagnosed the 
veteran as having chronic bilateral knee pains.  In view of 
this evidence and findings of knee tenderness at these 
examinations, the Board finds that the 10 percent ratings for 
painful motion for each of the veteran's knees under 
Diagnostic Code 5003 most approximate his level of knee 
disability.  

The veteran would not entitled to compensable ratings under 
the limitation of motion codes for his knees.  38 C.F.R. 
§ 4.71, Diagnostic Codes 5260, 5261.  This is based on VA 
examination reports dated in August 1997 and August 2003 
showing that the veteran had normal range of motion in both 
knees.  See 38 C.F.R. § 4.71, Plate II.  Specifically, 
findings in 1997 revealed right knee flexion to 122 degrees 
and left knee flexion to 118 degrees.  Hyperextension was to 
five degrees.  In 2003, flexion was from 0 to 140 degrees, 
and extension to 0 degrees, in both knees.  These are the 
only range of motion findings pertinent to this case since 
outpatient records from 1996 to 2003 are scant regarding the 
veteran's knees.  

Consideration has been given to higher ratings based on 
functional loss were the veteran to be evaluated under the 
limitation of motion codes (Diagnostic Codes 5260, 5261).  
However, in view of the noncompensable ratings based on a 
strict adherence to the rating criteria, the veteran would 
not be entitled to ratings any greater than 10 percent even 
after considering functional loss.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5261; Deluca, 8 Vet. App. at 
204-7.  

The Board also finds that a higher or additional evaluation 
is not assignable under any other potentially applicable 
diagnostic code as there is no evidence that the right or 
left knee disabilities have resulted in, or in disability 
comparable to, ankylosis (Diagnostic Code 5256) dislocated 
semilunar cartilage (Diagnostic Code 5258) or impairment of 
the tibia and fibula (Diagnostic Code 5262).  Also, in view 
of the lack of objective findings of either lateral 
instability or recurrent subluxation, it appears that 
Diagnostic Code 5257 is not applicable in evaluating either 
knee disability.  In fact, the veteran was found at the 
August 2003 VA examination to have stable ligaments, and he 
has made no complaints nor are there findings of recurrent 
subluxation.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that, 
the veteran's knee disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

For the reasons explained above, the preponderance of the 
evidence is against evaluations in excess of 10 percent for 
chondromalacia of the right and left knees.  The Board has 
considered the benefit-of-the-doubt doctrine with respect to 
these claims; however, as the preponderance of the evidence 
is against these claims, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 10 percent for chondromalacia of 
the right knee is not warranted.  An evaluation in excess of 
10 percent for chondromalacia of the left knee is not 
warranted.  The appeal is denied as to these two issues.


REMAND

With respect to the criteria for rating seizure disorders, VA 
regulation states that where a case is encountered with a 
definite history of unemployment, full and complete 
development should be undertaken to ascertain whether the 
epilepsy is the determining factor in his or her inability to 
obtain employment.  Such development should include an 
economic and social survey and upon completion of the survey 
and examination, the case should have rating board 
consideration.  38 C.F.R. § 4.124a.  Where in the judgment of 
the rating board the veteran's unemployability is due to 
epilepsy and jurisdiction is not vested in that body by 
reason of schedular evaluations, the case should be submitted 
to the Director, Compensation and Pension Service.

The evidence in this case shows that with the possible of 
exception of odd jobs, the veteran has not worked in many 
years, since the late 1970s or early 1980s.  While the 
medical evidence does not include the reason why the veteran 
has not worked for so many years, the veteran attributes his 
unemployment to his seizures and blackouts.  Accordingly, a 
remand is necessary so that additional development may be 
performed regarding consideration of this claim on an 
extraschedular basis.  38 C.F.R. § 4.124a

Additionally, the Board notes that certain notes following 
Diagnostic Code 8914 in the Rating Schedule set forth 
guidelines for separate ratings for seizure disorders and 
certain psychiatric disorders.  In view of the need for 
additional review and action by the RO as outlined above, it 
is appropriate to also direct that consideration be given to 
the propriety of separate ratings. 


Based on the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include the need to furnish all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

2.  The RO should obtain the assent of 
the veteran and conduct an economic and 
social survey so as to determine the true 
reason for his unemployability.  The 
survey should include the information 
laid out under 38 C.F.R. § 4.124a 
regarding epilepsy and unemployability.

3.  (a) The RO should obtain an addendum 
opinion from the VA examiner who 
conducted a February 2004 neurology 
examination regarding whether it is at 
least as likely as not (a 50 percent 
degree of probability or greater) that 
the veteran's seizure disorder is a 
determining factor in his inability to 
obtain employment.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examinations.  

(b) If and only if the February 2004 
examiner is unable to render an addendum 
opinion regarding the veteran's epilepsy 
and unemployability, then the veteran 
should be afforded a new neurology 
examination in order to obtain such an 
opinion.  

4.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims file and determine whether a 
higher rating is warranted, whether 
separate ratings are warranted, and 
whether the case should be submitted to 
the Director, Compensation and Pension 
Service.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



